Case 8:19-cv-02731-GJH Document 1-1 Filed 09/16/19 Page 1 of 7

FILED ____ ENTERED
eee LOGGED ___ RECEIVED

UNITED STATES DISIREGT CouRT

DISTRICT OF MARYLAND sep 16 2018
apne Ua pate court
Christopher RB, Cox BEPETY
D.0.C4 44149a
Ve Civil Action No.

Asresahean Gelachew, MD,

Medical Director, Corrizon

144100 McMullen Hwy, $.W-
Cumberland, Md-a1soa

Nu

Fronh &-BF shop Warden of NEGLI

A4100 MeMullen Hwy-s Sw.
Lumberland, Mel. 21502

Bini Reemon, Medical Supervisor, NCL
14100 McMullen Wwiys Sw

Lumberloud, Md. 21502
NV.

Holly Pierce, Medical Cnronic Care frovieler,
N BCL

14100 MeMullen Hwy»S.W-

Cumberland, Md. d1502%

 
 

Case 8:19-cv-02731-GJH Document 1-1 Filed 09/16/19 Page 2 of 7

I. TURISDICTION & VENUE | :

4. Tris tsa tiwilact’on autherized by 42 OS .%1983 To cedvess the
deorivat ton, UWMdert Coler af stotelao, of ctants Secured oy
Rye Constituten of the United States- In Conjunchion kmMecicant |
with Disoloity keYacvion outh ocized oy 4gQu.s.C3 1A101- ~TAAI3 To cedcess

the Alsceiminotion under polon of state law, ef riqnis Secured by the
Constitutes of the United States _ ine Court has jurisdichion under AgU.5.0.
$1331 and 1343 CAD Plaintify Sees declaratory relief ° ursuant fo 2B
U.S.C. Secon 2201 and AAO, PlaiatifFs aims forin\uackive relief ase |
outhorized by AB U.S.C. 283 B2984 Aule 65 of the Fedecal Rule of Civel Procedure.

Za. Tne United Stoles Distcick Court Cor the Disteiet of Marland fsan appropriat
Venue Under 2B U.S.C Section 1391Co) @ becouse it is where Fhe events |
giving ryse Yo Wits claim occurred.

3, COMES Now, Christopher (A. Cox 4444 1Aqay¢ alainti ay pro se;who oresentts
Fis civil~ rights Complaint. In conjunchion Kmeticans with Drsabili}; eshcl
action and claim For Compensatory, punitive, declaratory, and injunctive relief,
as Pelloues

Ge Plaintiff has Filed a lawsuit again st the previous Medica) Contractof
For Cebalration which is currently veing litigated inthis court.

5. Plaintiff has exhausted the Administrative Remedy Procedure in accordance

With the Prison Litigation Reform ActCPLRAD. Kdministrative Rem edites were
deemed Meritertous by Te? Nines, acting warden and Richard Roderick,
och ny Warden . |

 

 
Case 8:19-cv-02731-GJH Document 1-1 Filed 09/16/19 Page 3 of 7

TI. STATEMENT OF FACTS

b. Plaintiff states Haat the allegations in this Complaint are ongoing toe ningon
August 1.) ADF] to the present ,

ny, PlaiwmtifPis an American with Disabilities 03 defined by ADAHA U.S.C.
542101 et Seq--

B Plaintiff was placed inthe Custody oF ne Mosyland Division of Corrections,
Suffering From pnysical Disaniities on December 24, 2014,

4. PlatotiFf lives with o spiaal Cord injury, bladder dysfunchion,alewer bowel
dysfunction, and is a Chronic asthmatic survivi ng with Fhe use of One lund.

10,  Plointiff's Medical tondition require the weelily use of the Following Medical
Supplies 3 Two C2) s} caight Catheters 2 sevenCl) Cond um Catheters; Seven CT)

Diaperss One Cad Leg boo every two weelss 3 One (4) Foley loag, per Monta} Seven
C1) odhesive shin prep per Week 5 ond tree) Luloriconts pet weels at

Tne MINIMUM o

41. Plamtiff on The MoaningeP August 14,2047 asked Nurse \him for nis weelbly
long, of Medical Sugplies as she dispensed medications

14¢ Plaintiff was tatormed by Nurse Alm thot he would Not be receiv ing nis
Medica} Supe eS due to the Contract running out with the previous Medico]
provider Cw exford).

13. Plaintiff Filed a request for administrative remedy on August 1,201
abter speaKhing with Nurse him.
Case 8:19-cv-02731-GJH Document 1-1 Filed 09/16/19 Page 4 of 7

44. Plaintifhd request for administrative remedy was iwrestiqated andonawered
on September 23,2011.

150 Plaintiff's request for Administratne remedy Was deemed mecitertouS by
Dele Nines Aching Wacden e

Ab. Plaintiff wrote bo Frank &- Bishan Te-warden, and Bill Beeman Medical
hupervisar Cegarding ceckiving partial Medical Suopgly Pachages on Morch

AA, 2018 »

AN. Blain? ¢ has Yproudint Various issues inregard felhism edical supplies to the
attention of the Defendants on Numerous occasions Via ARPs, Requesislios ,

ond \ebyers dating back as far as Qote.

48, Defendants Continue tobe-deliberately inal FRerent +o the PlainhiEt's medical
needs +

14. Plaintiff Filed a cequest Cor Administrative remedy On July 14019 at elqnt
eighteen Om. sar ber going twenty-four hours without he's medical Supplies.

Ble  Placaliff is not issued io-nazard bags to dispose of his used Medical
Supplies that have had contact with bedily Woist

ai PlasnhFfP is forced to sitan the toilet all clay ondallaignt when heis Not
given his Medical Suppliess ar Facced to sun ack ond Fourth te the toilet
all day and Night, i vislation of the eighth amendmen} to the United
States Constitution

22+ Plamtif sutters Prom steep deprivation Whenheis Forced to endure
the conditions described in paragraph twenty-one

4

 
Case 8:19-cv-02731-GJH Document 1-1 Filed 09/16/19 Page 5 of 7

oF this Comalaink in violation of Hhe Eight Amendm ent of the United Stotes
Constitulen,

23,  Plointifl suffers areat cliscomfort iA his Stomach and intense Pars jai
his ei tala when he is forced ts qo without his medical supplies, iN Wolatien
of the Etgnth Amendment of the United States Constitution.

aus Plaitiff is is on extreemly violent prison and has written letters,
Insti tutional request Slies,and Bequests for Administrative Remedies
Complaining about bension and hoshlily from Cell partwers because of
the unsanitary Condition of the cell whe he ig not issued his medica]
Supplies.

a5. Plaintiff pecauseef his medical Condition, and living env ieonment

descaived in Paragraph twenh-rour of Hhi's Complaint, nas reseatedly
requested bo be glaced in a medica) Cell designed forane person ,

Ab DeFendonts regardless of beingnohifde,of the Conditons in paragraph
twenby-four «Ff this Complaint, ond PlainhifFs requests ia paragcarh }wenly -
Five of Hats Complaint has been deliveratly indsFRerent to Plainhi§ Ps
healf ond Safely, and placed hi min cells with other Orisoners) iW Violation
of the Eight Amendment of the United States Constitution.

at. Defendants hove been cle|iberalely indifferent in regard to Paint PR's
Serious Medical needs by neti ssuing his medical supplies on Kim e,Causing
Platt? be sufFer discomfort 5 Stomach ond altommoal Pans 5 pains in his
genitalia; unsanitary and UNSafe living Conditions; and oFFecting nisalbility
to Sleep peoceably ond Welk Comfortaloly, in Violation of the Fourteenth
Anendment of the United states Constitution.
Case 8:19-cv-02731-GJH Document 1-1 Filed 09/16/19 Page 6 of 7

228. We Plaintiff has no plain, adequate or complete Tem edy et law Yo

Aa,

30.

redress the wrongs described herein. PlainhfF has been and will continue to
be isreparaloly injured ly Me Conduct of the Defendants unless nis

Court grants Phe declaratory and injunctive relieP which Plaintiff?
Seelss.

Tir. PAAYER FOR RELLEF

WHEREFORE, Plaintiff respectPully prays Haat this Court enter
judgment qQronting Platatiff 2

\ declaration Phot the acts and amissions Geseribed herein violated |
PlainhFl's rights under the Constitution and laws of the United States.

A pceliminary and permanen t inj ction ordering aefendants Dc.
h Sf esohegn Betachew,MD, Frank B.Brshop Tr. Bill Beeman joxd Holy
Pieter tes
Ci) Order The proper amount of the Plaintiff's necessary Medical Supplies.
GD Deliver Plainhfh's Necesso@y Medical supplies Yo plaintiFt every week
at the Proper time andday as scheduled.
Gili) Distribute Hazmat pags to the Plaintiff so he tan dispese of used medical
Supplies ina Safe and Sanifory MONNET.
Civ) Tesue the PlambFf the proper paperwork to Place Plaintiff on Single
Cell and Medical cell status.

(vy) Schedule and examin Plaintiff every NWely cloys for Chronic case
Visits
Gi) Schedule and examin Plaintiff once myear For oa Ohysical,

(nit) Keep Plaintif FS Medical Records jfiles, and documents aecurate,ue
To date and in onder.
Case 8:19-cv-02731-GJH Document 1-1 Filed 09/16/19 Page 7 of 7

Sie Compensatory domones i he amount of 8 125,250.17 against each defendant,
jointly ond severly 51 theic individual and of Pictal Capacities.

33, Punitive damages ia the amount of f80,500 - 15 against each defendant,
joiatly rit severly in Their dividual and oFfictal Cagacilies .

33, Any additional relief this Court deems just, proper, avd equitable +
Respectfully Sulmitted this 2EQdoy of ____gaxi.

Signatures C4 xe SD acre sel.

Crcistphner Q.ConB 441092
N@CL |
VY A00 McMullen Hyg Sele
Cumberland, Ma.a15 02

XV. VEBRLFLCAVION

Pursuant to AB U.S.C 81146, Christopher ®. Con, declare and verify j
under penalty of per} URY under Whe laws of He United States of America,

Mot TL nave cead Whe Foregoing Onda thot ib is True and Correct to Whe
est of My Velie and \hnourledae. .

Date enue {704 4 ignokur bs CA LO EB hip nten
